

	

		II

		108th CONGRESS

		2d Session

		S. 2973

		IN THE SENATE OF THE UNITED STATES

		

			October 9, 2004

			Mr. Corzine (for

			 himself, Mrs. Boxer,

			 Mrs. Murray, Mr. Schumer, Mr.

			 Lautenberg, and Mr. Leahy)

			 introduced the following bill; which was read twice and referred to the

			 Committee on Banking, Housing, and Urban

			 Affairs

		

		A BILL

		To clarify the applicability of State law to national

		  banks, and for other purposes.

	

	

		1.Short

			 title

			This Act may be cited as the

			 Preservation of Federalism in Banking

			 Act.

		2.State law

			 preemption standards for national banks clarified

			(a)In

			 GeneralChapter 1 of title LXII of the Revised Statutes of the

			 United States (12 U.S.C. 21 et seq.) is amended by inserting after section

			 5136B (12 U.S.C. 25a) the following new section:

				

					5136C.State Law

				Preemption Standards for National Banks and Subsidiaries Clarified

						(a)State Consumer

				Laws of General Application

							(1)In

				generalNotwithstanding any other provision of Federal law, any

				State consumer law of general application (including any law relating to unfair

				or deceptive acts or practices and any consumer fraud law) shall apply to any

				national bank.

							(2)National bank

				definedFor purposes of this

				section, the term national bank includes any Federal branch

				established in accordance with the International Banking Act of 1978.

							(b)State banking

				laws enacted pursuant to Federal law

							(1)In

				generalNotwithstanding any other provision of Federal law and

				except as provided in paragraph (2), any State law that—

								(A)is applicable to

				State banks; and

								(B)was enacted pursuant to or in accordance

				with, and is consistent with, an Act of Congress, including the

				Gramm-Leach-Bliley Act and the Consumer Credit Protection Act, that permits

				States to exceed or supplement the requirements of any comparable Federal

				law,

								shall

				apply to any national bank.(2)ExceptionsParagraph

				(1) shall not apply with respect to any State law if—

								(A)the State law

				discriminates against national banks; or

								(B)the State law is

				inconsistent with other provisions of Federal law, but only to the extent of

				the inconsistency (as determined in accordance with the other provision of

				Federal law).

								(c)No negative

				implications for applicability of other state lawsNo provision

				of this section shall be construed as altering or affecting the applicability,

				to national banks, of any State law which is not described in subsection (a) or

				(b).

						.

			(b)Denial of

			 Preemption Not a Deprivation of a Civil RightThe preemption of any provision of the laws

			 of any State with respect to any national bank shall not be treated as a right,

			 privilege, or immunity for purposes of section 1979 of the Revised Statutes of

			 the United States (42 U.S.C. 1983).

			(c)Clerical

			 AmendmentThe table of sections for chapter 1 of title LXII of

			 the Revised Statutes of the United States, is amended by inserting after the

			 item relating to section 5136B the following new item:

				

					5136C. State law preemption

				standards for national banks and subsidiaries clarified..

				

			3.Visitorial

			 StandardsSection 5136C of the

			 Revised Statutes of the United States (as added by

			 section 2(a) of this

			 Act) is amended by adding at the end the following new subsection:

			

				(d)Visitorial

				PowersNo provision of this

				title which relates to visitorial powers or otherwise limits or restricts the

				supervisory, examination, or regulatory authority to which any national bank is

				subject shall be construed as limiting or restricting the authority of any

				attorney general (or other chief law enforcement officer) of any State to bring

				any action in any court of appropriate jurisdiction—

					(1)to enforce any

				applicable Federal or State law, as authorized by such law; or

					(2)on behalf of

				residents of such State, to enforce any applicable provision of any Federal or

				State law against a national bank, as authorized by such law, or to seek relief

				and recover damages for such residents from any violation of any such law by

				any national bank.

					.

		4.Clarification of

			 law applicable to State-chartered nondepository institution

			 subsidiariesSection 5136C of

			 the Revised Statutes of the United States (as added and amended by this Act) is

			 amended by adding at the end the following new subsection:

			

				(e)Clarification of

				law applicable to nondepository institution subsidiaries of national

				banks

					(1)In

				generalNo provision of this title shall be construed as

				preempting the applicability of State law to any State-chartered nondepository

				institution subsidiary of a national bank, except to the extent that the

				preemption is explicitly provided by an Act of Congress.

					(2)DefinitionsFor

				purposes of this subsection, the terms depository institution and

				subsidiary have the same meanings as in section 3 of the Federal

				Deposit Insurance Act.

					.

		5.Data Collection

			 and Reporting

			(a)Collecting and

			 Monitoring Consumer Complaints

				(1)In

			 generalThe Comptroller of the Currency shall record and monitor

			 each complaint received directly or indirectly from a consumer regarding a

			 national bank or any subsidiary of a national bank and record the resolution of

			 the complaint.

				(2)Factors to be

			 includedIn carrying out the requirements of paragraph (1), the

			 Comptroller of the Currency shall include—

					(A)the date on which

			 the consumer complaint was received;

					(B)the nature of the

			 complaint;

					(C)when and how the

			 complaint was resolved, including a brief description of the extent, and the

			 results, of the investigation made by the Comptroller into the complaint, a

			 brief description of any notices given and inquiries made to any other Federal

			 or State officer or agency in the course of the investigation or resolution of

			 the complaint, a summary of the enforcement action taken upon completion of the

			 investigation, and a summary of the results of subsequent periodic reviews by

			 the Comptroller of the extent and nature of compliance by such national bank or

			 subsidiary with the enforcement action; and

					(D)if the complaint

			 involves any alleged violation of a State law (whether or not Federal law

			 preempts the application of such State law to such national bank) by such bank,

			 a cite to and a description of the State law that formed the basis of the

			 complaint.

					(b)Report to the

			 Congress

				(1)Periodic reports

			 requiredThe Comptroller of the Currency shall submit a report

			 semi-annually to the Congress on the consumer protection efforts of the Office

			 of the Comptroller of the Currency.

				(2)Contents of

			 reportEach report submitted under paragraph (1) shall include

			 the following:

					(A)The total number

			 of consumer complaints received by the Comptroller during the period covered by

			 the report with respect to alleged violations of consumer protection laws by

			 national banks and subsidiaries of national banks.

					(B)The total number of

			 consumer complaints received during the reporting period that are based on each

			 of the following:

						(i)Each

			 title of the Consumer Credit Protection Act (reported as a separate aggregate

			 number for each such title).

						(ii)The

			 Truth in Savings Act.

						(iii)The Right to

			 Financial Privacy Act of 1978.

						(iv)The

			 Expedited Funds Availability Act.

						(v)The

			 Community Reinvestment Act of 1977.

						(vi)The

			 Bank Protection Act of 1968.

						(vii)Title LXII of

			 the Revised Statutes of the United States.

						(viii)The Federal

			 Deposit Insurance Act.

						(ix)The

			 Real Estate Settlement Procedures Act of 1974

						(x)The

			 Home Mortgage Disclosure Act of 1975.

						(xi)Any

			 other Federal law.

						(xii)State consumer

			 protection laws (reported as a separate aggregate number for each State and

			 each State consumer protection law).

						(xiii)Any other State law (reported separately

			 for each State and each State law).

						(C)A summary

			 description of the resolution efforts by the Comptroller for complaints

			 received during the period covered, including—

						(i)the

			 average amount of time to resolve each complaint;

						(ii)the

			 median period of time to resolve each complaint;

						(iii)the average and

			 median time to resolve complaints in each category of complaints described in

			 each clause of subparagraph (B); and

						(iv)a

			 summary description of the longest outstanding complaint during the reporting

			 period and the reason for the difficulty in resolving such complaint in a more

			 timely fashion.

						(3)Disclosure of

			 report on occ websiteEach

			 report submitted to the Congress under this subsection shall be posted by the

			 Comptroller of the Currency in a timely fashion, and maintained on the website

			 of the Office of the Comptroller of the Currency on the World Wide Web.

				

